In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo
                                    ________________________

                                        No. 07-21-00069-CV
                                    ________________________


                               IN THE INTEREST OF K.X., A CHILD



                          On Appeal from the County Court at Law No. 1
                                        Potter County, Texas
                   Trial Court No. 93,799-1-FM; Honorable Cary Baker, Presiding


                                              July 14, 2021

                                  MEMORANDUM OPINION
                        Before QUINN, C.J., and PIRTLE AND PARKER, JJ.

       Biological father, C.X., appeals the trial court’s termination of his parental rights to

child, K.X. Appointed counsel for C.X. has filed a motion to withdraw, together with an

Anders brief in support thereof.1 In the latter, counsel certified that she diligently searched

the record and concluded that the appeal was without merit. Appellate counsel also filed

a copy of a letter sent to C.X. informing him of his right to file a pro se response. C.X.

was also provided a copy of the appellate record, according to counsel. By letter dated



       1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
May 25, 2021, this Court notified C.X. of his right to file his own brief or response by June

14, 2021, if he wished to do so. On June 14, C.X. filed a pro se response, which we have

considered.

       In his pro se response, C.X. complains generally about the lack of communication

with appellate counsel, insinuates counsel was ineffective, alerts the court to his current

incarceration status, and maintains that, if given another chance, he would work services

and do what was needed to attain rights to his son.2

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal concerning the grounds upon which the trial court

relied to terminate the father’s parental rights.                  Those three grounds involved

§ 161.001(b)(1)(E), (O), and (P) of the Texas Family Code.                       Counsel’s discussion

encompassed the sufficiency of the evidence to support 1) the statutory grounds upon

which termination was based and 2) the finding that termination was in the child’s best

interest. Per our obligation discussed in In re D.D., 279 S.W.3d 849, 850 (Tex. App.—

Dallas 2009, pet. denied) (citing Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App.

2005)), we too reviewed the appellate record in search of arguable issues for appeal.

None were found.

       Per In re N.G., 577 S.W.3d 230 (Tex. 2019) (per curiam), we also conducted an

independent review of the evidence underlying the trial court’s findings that termination

was warranted under § 161.001(b)(1)(E) of the Texas Family Code. See In re L.G., 596

S.W.3d 778, 779 (Tex. 2020) (per curiam) (concluding that court of appeals erred “by not

detailing its analysis [on (D) and (E)] as required by [In re N.G.]”). That evidence



       2   To the extent his response asks that we appoint him new appellate counsel, we deny said request.

                                                     2
illustrated C.X. 1) had a ten-year history of drug abuse and criminal conduct; 2) was

incarcerated during most of K.X.’s mother’s pregnancy and during much of the

Department’s involvement; 3) had not completed most of the court-ordered services

aimed at improving his mental health and parenting skills; and 4) failed to maintain stable

employment and suitable housing. Combined, this evidence is both legally and factually

sufficient to support a finding warranting termination under subsection (E). See In re V.A.,

No. 07-17-00413-CV, 2018 Tex. App. LEXIS 1521, at *10 (Tex. App.—Amarillo Feb. 27,

2018, no pet.) (mem. op.) (stating that a parent’s continued use of drugs demonstrates

an inability to provide for the child’s emotional and physical needs and a stable

environment); In re S.H., No. 07-15-00177-CV, 2015 Tex. App. LEXIS 9731, at *8 (Tex.

App.—Amarillo Sept. 16, 2015, no pet.) (mem. op.) (stating that “[f]rom the evidence

presented, the trial court reasonably could have reached a firm conviction [mother] had

pursued a course of conduct, through her chronic drug use, that endangered [infant son]’s

physical     and      emotional       well-being”       which     warranted       termination       under

§ 161.001(b)(1)(E)).

        We concur with counsel’s representation that the appeal is meritless due to the

absence of arguable error. Accordingly, the judgment is affirmed.3




                                                                 Per Curiam




        3We call counsel’s attention to the continuing duty of representation through the exhaustion of
proceedings, which may include the filing of a petition for review. Counsel has filed a motion to withdraw,
on which we will take no action. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).

                                                    3